Name: Commission Regulation (EU) NoÃ 890/2010 of 8Ã October 2010 amending the Annex to Regulation (EU) NoÃ 37/2010 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin, as regards the substance derquantel Text with EEA relevance
 Type: Regulation
 Subject Matter: consumption;  foodstuff;  EU institutions and European civil service;  health; NA;  animal product
 Date Published: nan

 9.10.2010 EN Official Journal of the European Union L 266/1 COMMISSION REGULATION (EU) No 890/2010 of 8 October 2010 amending the Annex to Regulation (EU) No 37/2010 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin, as regards the substance derquantel (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 470/2009 of the European Parliament and of the Council of 6 May 2009 laying down Community procedures for the establishment of residue limits of pharmacologically active substances in foodstuffs of animal origin, repealing Council Regulation (EEC) No 2377/90 and amending Directive 2001/82/EC of the European Parliament and of the Council and Regulation (EC) No 726/2004 of the European Parliament and of the Council (1), and in particular Article 14 in conjunction with Article 17 thereof, Having regard to the opinion of the European Medicines Agency formulated by the Committee for Medicinal Products for Veterinary Use, Whereas: (1) The maximum residue limit for pharmacologically active substances intended for use in the European Union in veterinary medicinal products for food-producing animals or in biocidal products used in animal husbandry should be established in accordance with Regulation (EC) No 470/2009. (2) Pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin are set out in the Annex to Commission Regulation (EU) No 37/2010 of 22 December 2009 on pharmacologically active substances and their classification regarding maximum residue limits in foodstuffs of animal origin (2). (3) An application for the establishment of maximum residue limits (hereinafter MRL) for derquantel in ovine species has been submitted to the European Medicines Agency. (4) The Committee for Medicinal Products for Veterinary Use recommended establishing MRLs for derquantel for ovine species, applicable to muscle, fat, liver and kidney, excluding animals producing milk for human consumption. (5) Table 1 of the Annex to Regulation (EU) No 37/2010 should therefore be amended to include MRLs for the substance derquantel for ovine species. (6) It is appropriate to provide for a reasonable period of time for the stakeholders concerned to take measures that may be required to comply with the newly set MRL. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Veterinary Medicinal Products, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EU) No 37/2010 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 9 April 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 152, 16.6.2009, p. 11. (2) OJ L 15, 20.1.2010, p. 1. ANNEX In Table 1 of the Annex to Regulation (EU) No 37/2010, the following substance is inserted in alphabetical order: Pharmacologically active Substance Marker residue Animal Species MRL Target Tissues Other Provisions (according to Article 14(7) of Regulation (EC) No 470/2009) Therapeutic Classification Derquantel Derquantel Ovine 2 Ã ¼g/kg Muscle Not for use in animals from which milk is produced for human consumption. Antiparasitic agents/Agents against endoparasites 40 Ã ¼g/kg Fat 20 Ã ¼g/kg Liver 5 Ã ¼g/kg Kidney